Citation Nr: 0835583	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-22 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbosacral strain, currently evaluated 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 
INTRODUCTION

The veteran served on active duty from April 1958 to May 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

Procedural history

In a December 1979 Board decision, service connection was 
granted for lumbosacral strain.  A 10 percent disability 
rating was subsequently assigned by the RO.

In the March 2003 rating decision, the RO granted an 
increased rating for lumbosacral strain, from 10 percent to 
20 percent.  The veteran disagreed with that decision via a 
notice of disagreement filed in April 2003.  The Wichita RO 
issued a statement of the case in April 2004, and the veteran 
perfected his appeal by filing a substantive appeal [VA Form 
9] in June 2004.

In September 2004, the veteran and his representative 
presented evidence and testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ) at the RO in Denver, 
Colorado.  A transcript of that hearing has been associated 
with the veteran's VA claims folder. 

In February 2007, the Board remanded the claim to the VA 
Appeals Management Center (AMC) for further development.  In 
July 2008, the AMC continued the previous denial.  The case 
is once again before the Board.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action on his part is required.



Newly raised issue

In a letter dated August 27, 2008 which was sent directly to 
the Board, the veteran stated, in essence, that he could not 
work due to his service-connected back disability.  It 
appears that the veteran has made an informal claim of 
entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
This matter is referred to the RO for appropriate action.


REMAND

For reasons expressed immediately below, the Board believes 
that this issue must be remanded for further procedural 
development.

While the RO provided notice as to as to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) in March 2007, in light of 
the subsequent decision of the United States Court of Appeals 
for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), additional notice must be provided.  

The veteran has submitted a letter dated August 27, 2008 in 
which he contended, in essence, that he has experienced 
severe flare-ups of his back disability but that by the time 
he could be evaluated by a VA specialist the flare-ups had 
subsided.  
Under such circumstances, the Board declines to order another 
VA examination.  Compare Ardison v. Brown, 6 Vet. App. 405, 
408 (1994) [where fluctuating conditions escape detection on 
examination, VA must conduct an examination during the active 
stage of the disease] with Voerth v. West, 13 Vet. App. 117, 
122-3 (1999) [" . . . in Ardison the appellant's worsened 
condition would last weeks or months while here the 
appellant's worsened condition would last only a day or 
two."].  In this case, there is no evidence of any specific 
periods of flare-ups.  Thus, the disability is not amenable 
to a scheduled examination.

If additional flare-ups occur, the veteran is encouraged to 
submit medical evidence thereof to VA.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999) [a claimant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded].

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following action:

1.  Complete VCAA notice pursuant to 
Vazquez-Flores should be furnished to the 
veteran, with a copy to his 
representative.  

2.  If it is warranted by the evidentiary 
posture of the case, VBA should review 
the record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC, and an appropriate period of 
time should be allowed for response.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

